PER CURIAM.
Sergeant Kim Major petitions this Court for a writ of certiorari following the circuit court’s denial of her motion for summary judgment based upon sovereign immunity grounds under section 768.29(9)(a), Florida Statutes (2011). We dismiss the petition. See Dep’t of Educ. v. Roe, 679 So.2d 756 (Fla.1996); TBE Group, Inc. v. Banerjee, 82 So.3d 1024, 2011 WL 3586189 (Fla. 4th DCA 2011).
We note that the Supreme Court of Florida has accepted discretionary jurisdiction of Keck v. Eminisor, 46 So.3d 1065 (Fla. 1st DCA 2010), rev. granted, 54 So.3d 973 (Fla.2010). As in TBE Group, Inc., we certify a question of great public importance:
Whether review of the denial of a motion for summary judgment, based on a claim of immunity as an agent of the state under section 768.28(9)(a) & 10(e), without implicating the discretionary functions of public officials, should await the entry of a final judgment in the trial court?

Dismissed; question certified.

POLEN, HAZOURI and DAMOORGIAN, JJ., concur.